DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-13 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 19 and 20:
Hung (US 20070041661) teaches:

    PNG
    media_image1.png
    479
    609
    media_image1.png
    Greyscale

 a method of processing an image includes selecting, for each of a plurality of picture element values in at least a portion of the image, one among a plurality of offset values. For 
Hung does not teach the limitations below in view of the claims as a whole:
the lookup table including an x-index portion and a slope parameter portion and generated by:
designating a plurality of y-values, each of the y-values being evenly spaced intervals along a y-axis of a graph of a curve that defines how at least one visual characteristic of pixels is transformed;
designating a plurality of x-reference values, each of the plurality of x-reference values being evenly spaced along an x-axis of the graph of the curve;
identifying a plurality of x-values from the curve corresponding to the y-values;
generating the x-index portion to include an x-index value for each of the plurality of x-reference values, each x-index value being assigned a largest one of the x-values that is not greater than the corresponding one of the plurality of x-reference values; 
generating the slope parameter portion to include a plurality of slope values, each of the plurality of slope values specifying a slope between consecutive ones of the x-index values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Please see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619